 1                                                                  The Honorable Marsha J. Pechman
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
     RYAN KARNOSKI, et al.,                                 Case No. 2:17-cv-01297-MJP
10
                             Plaintiffs,                    ORDER GRANTING PLAINTIFFS’
11
                                                            MOTION TO SEAL
     STATE OF WASHINGTON,
12                                                          NOTE ON MOTION CALENDAR:
                             Plaintiff-Intervenor,          August 23, 2019
13
                     v.
14
     DONALD J. TRUMP, in his official capacity as
15   President of the United States, et al.,
16                           Defendants.
17

18          This matter comes before the Court on Plaintiffs’ Motion Seal. The Court having
19   considered the Motion, Defendants’ Response, and all pleadings and papers on file herein, IT IS
20   HEREBY ORDERED:
21          1.      Plaintiffs’ Motion to Seal is hereby GRANTED in part.
22          2.      Defendants’ Objections to Plaintiffs’ Second Set of Interrogatories to Secretary
23   Mattis and The United States Department of Defense will be filed partially under seal, redacted
24   in accordance with Defendant’s exhibit, Dkt. No. 363, Ex. 1.
25

26

27

28
     ORDER GRANTING PLAINTIFFS’ MOTION TO                                    2101 Fourth Avenue, Suite 1500
     SEAL - 1                                        NEWMAN DU WORS LLP        Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]                                                   (206) 274-2800
 1   IT IS SO ORDERED

 2          Dated this 29th day of August, 2019.
                                                   _
 3

 4

 5

 6
                                                           A
                                                           Marsha J. Pechman
                                                           United States District Judge
 7
                                                   ________________________________
 8

 9   Presented by:

10    NEWMAN DU WORS LLP
11

12

13    Derek A. Newman, WSBA No. 26967
      dn@newmanlaw.com
14    Jason B. Sykes, WSBA No. 44369
      jason@newmanlaw.com
15    Rachel Horvitz, WSBA No. 52987
      rachel@newmanlaw.com
16
      2101 Fourth Ave., Ste. 1500
17    Seattle, WA 98121
      (206) 274-2800
18
      LAMDBA LEGAL DEFENSE AND
19    EDUCATION FUND, INC.
      Tara Borelli, WSBA No. 36759
20
      tborelli@lambdalegal.org
21    Camilla B. Taylor (admitted pro hac vice)
      Peter C. Renn (admitted pro hac vice)
22    Sasha J. Buchert (admitted pro hac vice)
      Kara Ingelhart (admitted pro hac vice)
23    Carl Charles (admitted pro hac vice)
24    Paul D. Castillo (admitted pro hac vice)

25    OUTSERVE-SLDN, INC.
      Peter E. Perkowski (admitted pro hac vice)
26
      KIRKLAND & ELLIS LLP
27
      James F. Hurst, P.C. (admitted pro hac vice)
28    Stephen R. Patton (admitted pro hac vice)
     ORDER GRANTING PLAINTIFFS’ MOTION TO                                     2101 Fourth Avenue, Suite 1500
     SEAL - 2                                          NEWMAN DU WORS LLP       Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]                                                    (206) 274-2800
     Jordan M. Heinz (admitted pro hac vice)
 1   Vanessa Barsanti (admitted pro hac vice)
 2   Daniel I. Siegfried (admitted pro hac vice)
     Joseph B. Tyson (admitted pro hac vice)
 3
     Counsel for Plaintiffs
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER GRANTING PLAINTIFFS’ MOTION TO                               2101 Fourth Avenue, Suite 1500
     SEAL - 3                                      NEWMAN DU WORS LLP     Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]                                              (206) 274-2800
